The petition for rehearing is denied. To prevent misunderstanding, there should, however, be some modification of the opinion filed. We do not hold that a woman occupying the position of the plaintiff here is, under any and all conditions, and as a matter of strict legal right, entitled to one half of the property acquired during the existence of the supposed marriage. The amount to be allotted to her is to be determined by the exercise of the sound discretion of the trial court. Under the circumstances here shown, it cannot be said that the court below abused its discretion in awarding ten thousand dollars to the plaintiff.